DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 112
Claims 9, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the transvalvular band" in line 2.  There is insufficient antecedent basis for this limitation in the claim. In light of the specification, it seems that the band is the implant (paragraph 343 states the transvalvular band is implanted in the heart). For examination purposes the transvalvular band will be interpreted to be referring back to the implant.  
Claim 10 recites the limitation "the transvalvular band" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. In light of the specification, it seems that the band is the implant (paragraph 343 states the transvalvular band is implanted in the heart). For examination purposes the transvalvular band will be interpreted to be referring back to the implant. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2008/0306586 to Cartledge.
As to claim 1, Cartledge discloses a system for delivering and anchoring an implant to a valve annulus (paragraph 22) the system comprising a template catheter (300) configured to deliver a subannular anchor (336, paragraph 144, 146)) to a valve annulus of a heart of a patient (figure 18-25), the template catheter comprising a pathway (pathway as seen in figure 26a-h) through which a needle (318, barrel 318 can read on a needle based on no further needle 
As to claim 2, Cartledge discloses the subannular anchor comprises a first configuration in which the subannular anchor is compressed (figure 26a), and a second configuration (figure 26g,h, “relaxed configuration”, paragraph 148) in which the subannular anchor is expanded. 
As to claim 5, Cartledge discloses the template catheter is configured to deliver a plurality of subannular anchors (figure 16, paragraph 125, 144).
As to claim 6, Cartledge discloses the template catheter is configured to deliver four subannular anchors (figure 16c). There’s four barrels and since the barrel 318 can deliver an anchor, the catheter is configured to deliver four subannular anchors. 
As to claim 7, Cartledge discloses the template catheter comprises four separate pathways (figure 16c, each saddle member 368 can define a distinct pathway).
As to claim 8, Cartledge discloses a guide tube (368) forming the pathway (figure 26a-g).
As to claim 9, Cartledge discloses the template catheter is removable coupled to the transvalvular band by a suture (334, paragraph 150, the suture can couple the catheter to the implant, which can be interpreted as the transvalvular band). 
. 
Claims 1, 2, 5-7, 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2006/0135967 to Realyvasquez.
As to claim 1, Realyvasquez discloses a system for delivering and anchoring an implant to a valve annulus (abstract) the system comprising a template catheter (10) configured to deliver a subannular anchor (34, paragraph 34) to a valve annulus of a heart of a patient (figure 5), the template catheter comprising a pathway (pathway as seen in figure 1, figure 3b) through which a needle (42) delivers the subannular anchor, and an implant (12) configured to be delivered to the valve annulus, where the implant including a first anchoring portion (24) aligned with the pathway (figure 1, 3b). 
As to claim 2, Realyvasquez discloses the subannular anchor comprises a first configuration in which the subannular anchor is compressed (paragraph 37, 38, inside the shaft, the anchor is uncurled), and a second configuration (paragraph 37, 38, after curling, figure 3b) in which the subannular anchor is expanded. 
As to claim 5, Realyvasquez discloses the template catheter is configured to deliver a plurality of subannular anchors (figure 2a).

As to claim 7, Realyvasquez discloses the template catheter comprises four separate pathways (figure 2a,b).
As to claim 12, Realyvasquez discloses a method for delivering and anchoring an implant to a valve annulus of a valve (abstract), the method comprising delivering the implant (12) to the valve annulus (paragraph 36, figure 3b), the implant removable coupled to a template catheter comprising a pathway (pathway as seen in figure 3b, 4a,b), delivering a needle (42) along the pathway and through the implant to a subannular space (figure 4b) and deploying an anchor (40) to the subannular space (paragraph 37,38).
As to claim 13, Realyvasquez discloses deploying the anchor comprises deploying the anchor on a posterior side of the valve annulus (figure 4b).
As to claim 14, Realyvasquez discloses deploying a further anchor (30) on an anterior side of the valve annulus (figure 3a,b).
As to claim 15, Realyvasquez discloses securing the subannular anchor with a clip (36).
Claims 1-5, 8, 9, 11-15  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2009/0163934 to Raschdorf.
As to claim 1, Raschdorf discloses a system for delivering and anchoring an implant to a valve annulus (abstract) the system comprising a template catheter (86, figure 41-42) configured to deliver a subannular anchor (222) to a 
As to claim 2, Raschdorf discloses the subannular anchor comprises a first configuration in which the subannular anchor is compressed (figure 40a), and a second configuration figure 40c) in which the subannular anchor is expanded. 
As to claim 3, Raschdorf discloses the subannular anchor comprises a suture (226).
As to claim 4, Raschdorf discloses a clip (232) configured to slide along the suture (paragraph 186).
As to claim 5, Raschdorf discloses the template catheter is configured to deliver a plurality of subannular anchors (figure 43b).
As to claim 8, Raschdorf discloses a guide tube (202) forming the pathway (figure 41,42, the base can help form the pathway to align the implant with the aperture where the needles exits). 
As to claim 9, Raschdorf discloses the template catheter is removable coupled to the transvalvular band by a suture (929, figure 48, the line 90 can read on the suture). 

As to claim 12, Raschdorf discloses a method for delivering and anchoring an implant to a valve annulus of a valve (paragraph abstract), the method comprising delivering the implant (210) to the valve annulus (paragraph 184), the implant removable coupled to a template catheter comprising a pathway (f path of the needle and anchor as seen in figure 37-39, 41,42), delivering a needle (220) along the pathway and through the implant to a subannular space (paragraph 184-186) and deploying an anchor (22) to the subannular space (paragraph 184-186).
As to claim 13, Raschdorf discloses deploying the anchor comprises deploying the anchor on a posterior side of the valve annulus (paragraph 184-186).
As to claim 14, Raschdorf discloses deploying a further anchor (232) on an anterior side of the valve annulus (the fastener 232 can read on a further anchor).
As to claim 15, Raschdorf discloses securing the subannular anchor with a clip (232, based on claim 15 not being depending off of claim 14, the fastener 232 can read on the clip).
Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2018/0214270 to Subramanian.

As to claim 2, Subramanian discloses the subannular anchor comprises a first configuration in which the subannular anchor is compressed (paragraph 421), and a second configuration (paragraph 402, 410) in which the subannular anchor is expanded. 
As to claim 3, Subramanian discloses the subannular anchor comprises a suture (1122, paragraph 422).
As to claim 4, Subramanian discloses a clip (1136) configured to slide along the suture (paragraph 425).
As to claim 5, Subramanian discloses the template catheter is configured to deliver a plurality of subannular anchors (paragraph 421).
As to claim 6, Subramanian discloses the template catheter is configured to deliver four subannular anchors (paragraph 421). 
As to claim 7, Subramanian discloses the template catheter comprises four separate pathways (figure 113d).

As to claim 9, Subramanian discloses the template catheter is removable coupled to the transvalvular band by a suture (1122, paragraph 411,422). 
As to claim 10, Subramanian discloses the template catheter is coupled to the transvalvular band by a slip knot (paragraph 322)
As to claim 11, Subramanian discloses the template catheter comprises a template, wherein the template is asymmetric (figure 16c, 19, paragraph 71, 93, the size and shape of the implant can be adjusted, so adjusting with a respect to a kidney bean shape can arise at a template which is asymmetric).
As to claim 12, Subramanian discloses a method for delivering and anchoring an implant to a valve annulus of a valve (paragraph 400), the method comprising delivering the implant (1130) to the valve annulus (paragraph 424), the implant removable coupled to a template catheter comprising a pathway (paragraph 410, 411), delivering a needle (1112) along the pathway and through the implant to a subannular space (paragraph 420) and deploying an anchor (1118) to the subannular space (paragraph 422).
As to claim 13, Subramanian discloses deploying the anchor comprises deploying the anchor on a posterior side of the valve annulus (paragraph 405).
As to claim 14, Subramanian discloses deploying a further anchor on an anterior side of the valve annulus (paragraph 405).
As to claim 15, Subramanian discloses securing the subannular anchor with a clip (paragraph 412).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Publication 2009/0163934 to Raschdorf in view of U.S. Patent Publication 2014/0039607 to Kovach.
As to claim 10, Raschdorf discloses the template catheter is coupled to the transvalvular band by a slip knot (paragraph 186). The knot that the sutures are fixed together is known in the art to be a slip knot, see at least prior art in section 17 below as further evidence). The catheter can be attached to the implant (which can be interpreted to read on the “band”). Since suture is ultimately tensioned by a knot, which can read on a slip knot, and the catheter does engage the suture, the catheter can be coupled to the band by the slip knot.  

Claims 9, 10 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Publication 2006/0135967 to Realyvasquez in view of U.S. Patent 9,180,005 to Lashinski.
As to claims 9, 10 Realyvasquez discloses the system above but is silent about the template catheter is removably coupled to the transvalvular band by a suture and slip knot. 
Lashinski teaches a similar device (mitral valve adjustment device, abstract) having a catheter removably coupled to the transvalvular band by a suture and slip knot (638, 639, paragraph 81) for the purpose of controlling the expansion of the implant. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the slip knot and suture of Lashinski with the system of Realyvasquez in order for controlling the expansion of the implant.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,033,391. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims a system for delivering and anchoring an implant to a valve annulus (claim 1) the system comprising a template catheter (claim 1) configured to deliver a subannular anchor to a valve annulus of a heart of a patient, the template catheter comprising a pathway (claim 1, the general path of the hole) through which a needle (claim 1, sleeve) delivers the subannular anchor (claim 1) and an implant configured to be delivered to the valve annulus, where the implant including a first anchoring portion aligned with the pathway (claim 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 6,416,522 to Strecker, U.S. Patent Publication 2003/0083742 to Spence (as cited reference 59 in 892 filed 05/22/2020), U.S. Patent Publication 2007/0118151 to Davidson, and U.S. Patent Publication 2013/0331930 to .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.